Name: 98/390/EC: Commission Decision of 20 May 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Italy (notified under document number C(1998) 1378/1) (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  management;  animal product;  Europe;  health;  agricultural activity
 Date Published: 1998-06-19

 Avis juridique important|31998D039098/390/EC: Commission Decision of 20 May 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Italy (notified under document number C(1998) 1378/1) (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 175 , 19/06/1998 P. 0034 - 0034COMMISSION DECISION of 20 May 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Italy (notified under document number C(1998) 1378/1) (Only the Italian text is authentic) (Text with EEA relevance) (98/390/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the first and second subparagraphs of Article 8(1) thereof,Whereas Italy forwarded to the Commission, in a document dated 22 October 1997, a plan specifying the national measures to be implemented during 1998 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by a document dated 18 November 1997 and 9 March 1998, in accordance with the Commission's request, bringing it into line with the requirements of Directive 96/23/EC;Whereas examination of this plan has shown that it complies with Directive 96/23/EC, and in particular Articles 5 and 7 thereof;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The monitoring plan for the detection of the residues and substances referred to in Annex I to Directive 96/23/EC in live animals and animal products presented by Italy is hereby approved.Article 2 Italy shall adopt the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3 This Decision is addressed to the Italian Republic.Done at Brussels, 20 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 125, 23. 5. 1996, p. 10.